DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, and 20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lafleche (US Patent Application Publication 20200297564).
Regarding claim 1, Lafleche teaches a mattress topper (Paragraph 2, the invention is a mattress, which could be used on top of another mattress, and further the preamble here is not given patentable weight) system comprising: an upper sheet and a lower sheet (Figure 1; upper surface of 20 and lower surface of 20) coupled together so as to define an interior volume divided into a plurality of zones (Figure 2; 56, 58, 60, 62, 64), each of the zones having a plurality of cells 5of which adjacent cells (Figure 3; cells as shown) are in fluid communication with one another inside the respective zones (Paragraph 49); and at least one air pump (Paragraph 50) configured to regulate pressure in the cells of each respective zone such that the pressure in at least a first one of the zones is different from the pressure in at least a second one of the zones (Paragraph 77 describes setting the pressure of back and thigh zones to be offset from the seat zone adjacent).
Regarding claim 2, Lafleche teaches the at least one air pump is configured to periodically change the pressure in the cells of each respective zone (Paragraphs 81-82 describe maintaining the pressures until a triggering event occurs and then doing algorithm 134 again which would involve changing the pressures).
Regarding claim 3, Lafleche teaches the at least one air pump is 15configured to maintain the pressure in the cells of each respective zone for a predetermined interval of time (Paragraph 81-82 describe the system maintaining the pressures for a predetermined amount of time corresponding to the time between the pressure being attained and a triggering event occurring).
Regarding claim 4, Lafleche teaches the at least one air pump is configured to regulate the pressure in the cells such that no two adjacent zones 20has the same pressure for the predetermined interval of time (Paragraphs 77 and 78 discuss setting the thigh and back bladders at offset pressures from seat bladder, and Paragraph 79 discusses setting foot bladder at an offset from another bladder, and Paragraph 81 says that head bladder 68 can be different from back bladder).
Regarding claim 5, Lafleche teaches the at least one air pump is configured to raise or lower the pressure in the cells of each respective zone at predetermined intervals of time (Paragraph 81-82 describe the system maintaining the pressures for a predetermined amount of time corresponding to the time between the pressure being attained and a triggering event occurring and then starting algorithm 134 again which would raise or lower the pressures).
Regarding claim 7, Lafleche teaches the at least one air pump comprises a controller (Paragraphs 51 and 55; and Figure 5; 90) configured to control the at least one air pump to periodically adjust the pressure in the cells of the respective zones.
Regarding claim 20, Lafleche teaches a mattress topper  (Paragraph 2, the invention is a mattress, which could be used on top of another mattress, and further the preamble here is not given patentable weight)  to provide movement to a patient resting thereon, 25the mattress topper comprising: an upper sheet and a lower sheet Figure 1; upper surface of 20 and lower surface of 20) coupled together so as to define an interior volume comprising: a plurality of zones in both lengthwise and lateral directions (Figure 2; 56, 58a,b, 60, 62, 64), and a plurality of cells (Figure 3; at 66) configured such that adjacent cells in each 30respective zone are in fluid communication with one another (Paragraph 49); and a fluid hose coupling provided to each respective zone (Paragraph 51 describes a manifold attached to each zone).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lafleche (US Patent Application Publication 20200297564) in view of Squitieri (US Patent Application Publication 20190021918).
Regarding claim 6, Lafleche teaches the at least one air pump is configured with a plurality of air hoses respectively coupled to the respective zones (Paragraph 51 describes a manifold attached to each zone). Lafleche does not specifically teach the pump itself being multi output. Squitieri teaches a multi output pump (Paragraph 56). It would have been obvious to one of ordinary skill in the art prior to the filing date to modify the pump of Lafleche to be multi-output in order to reduce the need for additional parts like valves. 
Claim(s) 8-10, 13-15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lafleche (US Patent Application Publication 20200297564) in view of Taylor (US Patent 8533879).
Regarding claim 8, Lafleche does not teach the upper and lower sheets are coupled together so as to form a plurality of zones in each of a lengthwise and lateral directions. Taylor teaches the upper and lower sheets are coupled together so as to form a plurality of zones in each of a lengthwise and lateral directions (Figure 2a; 22L1-6 and 22R1-6). It would have been obvious to one of ordinary skill in the art prior to the filing date to modify the zones of Lafleche to be formed as in Taylor in order to create zone shapes targeting additional body part areas. 
Regarding claim 9, Lafleche does not teach the upper and lower sheets are 10coupled together so as to form at least two zones in the lengthwise direction, and at least three zones in the lateral direction, such that six zones are formed having the plurality of cells in each of the six zones. Taylor teaches the upper and lower sheets are 10coupled together so as to form at least two zones in the lengthwise direction, and at least three zones in the lateral direction, such that six zones are formed having the plurality of cells in each of the six zones (Figure 2a; 22L1-6 and 22R1-6). It would have been obvious to one of ordinary skill in the art prior to the filing date to modify the zones of Lafleche to be formed as in Taylor in order to create zone shapes targeting additional body part areas.
Regarding claim 10, Lafleche does not teach the zones have substantially same 15dimensions. Taylor teaches the zones have substantially same 15dimensions (Figure 2a; 22L1-6 and 22R1-6). It would have been obvious to one of ordinary skill in the art prior to the filing date to modify the zones of Lafleche to be formed as in Taylor in order to create zone shapes targeting additional body part areas.
Regarding claim 13, Lafleche teaches a method of regulating pressure in a mattress topper  to provide movement to a patient resting thereon, the method comprising: 25providing a mattress (Figure 1; 20) that is partitioned into a plurality of zones in both lengthwise and lateral directions (Figure 2; 56, 58a,b, 60, 62, 64), each of the zones having a plurality of cells (Figure 3; at 66) configured to be in fluid communication with one another inside those respective zones (Paragraph 49); providing at least one air pump  (Paragraph 50) to regulate pressure in the cells of each 30respective zone; and controlling the at least one air pump to periodically change the pressure in the respective zones at predetermined or random intervals of time (Paragraph 81-82 describe the system maintaining the pressures for a predetermined amount of time corresponding to the time between the pressure being attained and a triggering event occurring and then starting algorithm 134 again which would raise or lower the pressures). Lafleche does not specifically teach the system is a mattress topper. Taylor teaches the system is a mattress topper (Paragraph 16). It would have been obvious to one of ordinary skill in the art prior to the filing date to modify the mattress of Lafleche to be a mattress topper as in Taylor in order to allow the system to be applied to existing bed systems.
Regarding claim 14, Lafleche teaches the periodically changing the pressure comprises raising the pressure in at least a first one of the zones, and lowering the pressure in at least a second one of the zones (Paragraph 79).
Regarding claim 15, Lafleche teaches the periodically changing the pressure comprises preventing any adjacent ones of the zones from having the same pressure during the intervals of time (Paragraphs 77 and 78 discuss setting the thigh and back bladders at offset pressures from seat bladder, and Paragraph 79 discusses setting foot bladder at an offset from another bladder, and Paragraph 81 says that head bladder 68 can be different from back bladder).
Regarding claim 19, Lafleche teaches the periodically changing the pressure comprises programming a range of pressures to be applied to each respective zone (Paragraphs 76-81).
Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lafleche (US Patent Application Publication 20200297564) in view of Chapin (US Patent Application Publication 20180160821).
Regarding claim 11, Lafleche does not teach an equalization sheet provided over the upper sheet. Chapin teaches an equalization sheet provided over the upper sheet (Paragraph 84 “an optional thin layer of foam rubber between the upper surface of air bladder cells 22 and an inside surface of the mattress cover”). It would have been obvious to one of ordinary skill in the art prior to the filing date to modify the system of Lafleche to include a foam layer as in Chapin to create a more comfortable surface for the user. 
Regarding claim 12, Lafleche does not teach a foam layer provided over the upper sheet. Chapin teaches a foam layer provided over the upper sheet (Paragraph 84 “an optional thin layer of foam rubber between the upper surface of air bladder cells 22 and an inside surface of the mattress cover”). It would have been obvious to one of ordinary skill in the art prior to the filing date to modify the system of Lafleche to include a foam layer as in Chapin to create a more comfortable surface for the user.
Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lafleche (US Patent Application Publication 20200297564) in view of Taylor (US Patent 8533879) further in view of Newton (US Patent Application Publication 20170172830).
Regarding claim 16, Lafleche does not teach the periodically changing the pressure comprises changing the pressure in all of the zones at a same time. Newton teaches the periodically changing the pressure comprises changing the pressure in all of the zones at a same time (Paragraph 45). It would have been obvious to one of ordinary skill in the art prior to the filing date to modify the control system of Lafleche to allow for alternating cycles of pressure in adjacent cells as in Newton in order to relieve pressure along the user’s body. 
Regarding claim 17, Lafleche does not teach the intervals of time are five, ten, or fifteen minutes. Newton teaches the intervals of time are five, ten, or fifteen minutes (Paragraph 45). It would have been obvious to one of ordinary skill in the art prior to the filing date to modify the control system of Lafleche to allow for alternating cycles of pressure in adjacent cells as in Newton in order to relieve pressure along the user’s body.
Regarding claim 18, Lafleche does not teach the periodically changing the pressure comprises not repeating the pressure in any given zone for at least a predetermined number of the intervals of time. (Figure 4; in the graph, it can be seen that any one wave does not return to the same pressure for at least two intervals of time, and the cells making up each wave may be defined by a zone). It would have been obvious to one of ordinary skill in the art prior to the filing date to modify the control system of Lafleche to allow for alternating cycles of pressure in adjacent cells as in Newton in order to relieve pressure along the user’s body.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362. The examiner can normally be reached M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MORGAN J MCCLURE/Examiner, Art Unit 3673    

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673